                Case 3:19-cr-00257-SI Document 252 Filed 04/16/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Eric.Cheng@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO. 19-CR-257-4 SI
                                                       )
14          Plaintiff,                                 )
                                                           AMENDED PETITION FOR WRIT OF HABEAS
                                                       )
15                  v.                                     CORPUS
                                                       )   AD PROSEQUENDUM
16   (4) MAURICE FRIERA,                               )
                                                       )
17          Defendant.                                 )
                                                       )
18

19 TO:      The Honorable Jacqueline Scott Corley, United States Magistrate Judge for the Northern District
20          of California
21

22          Assistant United States Attorney Eric Cheng respectfully requests that the Court issue a Writ of

23 Habeas Corpus Ad Prosequendum for the person of prisoner Maurice Friera, whose place of custody or

24 jailor are set forth in the requested Writ, attached hereto.

25          The prisoner, Maurice Friera, is required to appear as a defendant in the above-entitled matter in

26 this Court on the date identified in the writ and for all future hearings, and therefore petitioner prays that

27 the Court issue the Writ as presented.

28

     PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
     CASE NO. 19-CR-257-4 SI
             Case 3:19-cr-00257-SI Document 252 Filed 04/16/21 Page 2 of 4




 1 Dated: April 14, 2021                             Respectfully Submitted,

 2                                                   STEPHANIE M. HINDS
                                                     Acting United States Attorney
 3

 4                                                                  /s/
                                                     Eric Cheng
 5                                                   Assistant United States Attorney
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
     CASE NO. 19-CR-257-4 SI
               Case 3:19-cr-00257-SI Document 252 Filed 04/16/21 Page 3 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Eric.Cheng@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12
   UNITED STATES OF AMERICA,                   ) CASE NO. 19-CR-257-4 SI
13                                             )
          Plaintiff,                           )
                                               ) [PROPOSED]
14                                                           AMENDED ORDER GRANTING
                  v.                             PETITION FOR WRIT OF HABEAS CORPUS AD
15                                             ) PROSEQUENDUM
   (4) MAURICE FRIERA,                         )
16                                             )
          Defendant.                           )
17                                             )
                                               )
18

19          Upon motion of the United States of America, and good cause appearing therefore,
20 IT IS HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas

21 Corpus Ad Prosequendum requiring the production of defendant Maurice Friera, before this Court on

22 the date stated in the Writ submitted, or as soon thereafter as practicable, and requiring that the

23 defendant be present for all future hearings, is granted and the Writ shall be issued as presented.

24

25 DATED: ___________________
            April 16, 2021                                        __________________________________
                                                                  Hon. Jacqueline Scott Corley
26
                                                                  United States Magistrate Judge
27

28

     [PROPOSED] ORDER
     CASE NO. 19-CR-257-4 SI
               Case 3:19-cr-00257-SI Document 252 Filed 04/16/21 Page 4 of 4




 1                          WRIT OF HABEAS CORPUS AD PROSEQUENDUM

 2

 3 TO:      DONALD M. O’KEEFE, United States Marshal for the Northern District of California; and the

 4          Sheriff, Jailor, Warden, or other Official of the San Mateo County Sheriff’s Office and/or San

 5          Mateo County Jail; and/or any of his authorized deputies:

 6

 7          Pursuant to the foregoing petition and order, you are directed to produce the body of Maurice

 8 Friera, who is in the custody of San Mateo County Sheriff’s Office and/or San Mateo County Jail, to

 9 appear before the Honorable Jacqueline Scott Corley, United States Magistrate Judge for the Northern

10 District of California, located at the San Francisco Federal Courthouse, located at 450 Golden Gate, 11th

11 Floor, San Francisco, California 94102, on Thursday, April 22, 2021, to appear at 10:30 a.m., or as

12 soon thereafter as practicable, on the charges filed against defendant in the above-entitled Court and

13 further to produce said defendant at all future hearings as necessary until the termination of the

14 proceedings in this Court.

15          Should the current custodian release Maurice Friera from its custody, you are directed that the

16 defendant immediately be delivered and remanded to the U.S. Marshals for the Northern District of

17 California and/or his authorized deputies under this Writ.

18

19

20 DATED: ______________________
           April 16, 2021                                 CLERK, UNITED STATES DISTRICT COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
21

22
                                                  By:     __________________________________
                                                            __________________________
23                                                        DEPUTY
                                                             PUTY CLERK

24

25

26

27

28

     WRIT OF HABEAS CORPUS AD PROSEQUENDUM
     CASE NO. 19-CR-257-4 SI
